        Case 19-13448-VFP           Doc 23 Filed 02/20/19 Entered 02/20/19 12:49:32                      Desc
                                     Hearing on BK Case Page 1 of 3
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 19−13448−VFP
                                          Chapter: 11
                                          Judge: Vincent F. Papalia

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Aceto Corporation
   4 Tri Harbor Court
   Port Washington, NY 11050
Social Security No.:

Employer's Tax I.D. No.:
  11−1720520

                                              NOTICE OF HEARING



PLEASE TAKE NOTICE that a hearing will be held at

Courtroom 3A, Martin Luther King Jr. Federal Building, 50 Walnut Street, Courtroom 3A, Newark, NJ 07102

on 2/21/19 at 10:00 AM

to consider and act upon the following:


2 − Motion for Joint Administration for the following cases: 19−13448; 19−13449; 19−13447; 19−13453;
19−13451; 19−13452; 19−13454; 19−13450; 19−13455 Filed by Kenneth A. Rosen on behalf of Aceto Corporation.
(Attachments: # 1 Proposed Order) (Rosen, Kenneth)

4 − Application for Designation as a Complex Chapter 11 Case Filed by Kenneth A. Rosen on behalf of Aceto
Corporation. (Attachments: # 1 Proposed Order) (Rosen, Kenneth)

5 − Motion to Extend Time For Other Reason re:(I) Granting the Debtors an Extension of Time to File Their List of
Creditors; (II) Authorizing the Debtors and/or Their Agent to (A) Prepare a Consolidated List of Creditors in Lieu of
a Mailing List and (B) Mail Initial Notices; and (III) Granting Related Relief Filed by Kenneth A. Rosen on behalf
of Aceto Corporation. (Attachments: # 1 Proposed Order) (Rosen, Kenneth)

6 − Motion to Extend Time to File Missing Schedules (related document:1 Voluntary Petition (Chapter 11) filed by
Debtor Aceto Corporation) Filed by Kenneth A. Rosen on behalf of Aceto Corporation. Objection deadline is
2/26/2019. (Attachments: # 1 Proposed Order) (Rosen, Kenneth)

7 − Motion for an Order Authorizing Debtor to Retain a Claims and Noticing Agent Filed by Kenneth A. Rosen on
behalf of Aceto Corporation. (Attachments: # 1 Declaration in Support # 2 Proposed Order) (Rosen, Kenneth)

8 − Motion re: for Interim and Final Orders (I) Authorizing but not Directing the Debtors to (A) Pay Prepetition
Wages, Salaries, and Related Obligations, (B) Pay and Remit Prepetition Payroll Taxes and Other Deductions to
Third Parties, and (C) Honor Employee Benefit Programs in the Ordinary Course of Business; (II) Authorizing and
Directing Banks to Honor Checks and Transfers for Payment of Prepetition Employee Obligations; and (III)
Granting Related Relief Filed by Kenneth A. Rosen on behalf of Aceto Corporation. (Attachments: # 1 Proposed
Interim Order # 2 Proposed Final Order) (Rosen, Kenneth)
        Case 19-13448-VFP           Doc 23 Filed 02/20/19 Entered 02/20/19 12:49:32                    Desc
                                     Hearing on BK Case Page 2 of 3
9 − Motion re: for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay Certain Prepetition Taxes
and Fees in the Ordinary Course of Business and (II) Authorizing Banks and Financial Institutions to Honor and
Process Checks and Transfers Related Thereto Filed by Kenneth A. Rosen on behalf of Aceto Corporation.
(Attachments: # 1 Proposed Interim Order # 2 Proposed Final Order) (Rosen, Kenneth)

10 − Motion re: for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue Prepetition
Insurance Program, (B) Pay any Prepetition Premiums and Related Obligations, and (C) Renew or Enter Into New
Insurance Arrangements, and (II) Granting Related Relief Filed by Kenneth A. Rosen on behalf of Aceto
Corporation. (Attachments: # 1 Proposed Interim Order # 2 Proposed Final Order) (Rosen, Kenneth)

11 − Motion re: for Interim and Final Orders Under Section 366 of the Bankruptcy Code (A) Prohibiting Utility
Providers From Altering, Refusing, or Discontinuing Service, (B) Deeming Utilities Adequately Assured of Future
Performance, (C) Establishing Procedures for Resolving Requests for Additional or Different Adequate Assurance of
Payment, and (D) Scheduling a Final Hearing to Consider Entry of the Proposed Final Order Filed by Kenneth A.
Rosen on behalf of Aceto Corporation. (Attachments: # 1 Proposed Interim Order # 2 Proposed Final Order) (Rosen,
Kenneth)

12 − Motion re: for Entry of Interim and Final Orders Authorizing the Debtors to Pay Prepetition Claims of Certain
Shippers and Warehousemen and Related Obligations Filed by Kenneth A. Rosen on behalf of Aceto Corporation.
(Attachments: # 1 Proposed Interim Order # 2 Proposed Final Order) (Rosen, Kenneth)

13 − Motion re: for Entry of an Order (I) Restating and Enforcing the Worldwide Automatic Stay,
Anti−Discrimination Provisions, and Ipso Facto Protections of the Bankruptcy Code, (II) Approving the Form and
Manner of Notice Related Thereto, and (III) Granting Related Relief Filed by Kenneth A. Rosen on behalf of Aceto
Corporation. (Attachments: # 1 Proposed Order) (Rosen, Kenneth)

14 − Motion re: for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105(a), 363, 1107, and 1108 and Fed. R.
Bankr. P. 6003 and 6004 Authorizing Debtors to (I) Honor Certain Prepetition Obligations to Customers and to
Continue Customer Programs and (II) Continue Other Government Programs and Related Obligations Filed by
Kenneth A. Rosen on behalf of Aceto Corporation. (Attachments: # 1 Proposed Interim Order # 2 Proposed Final
Order) (Rosen, Kenneth)

15 − Motion re: for Interim and Final Orders (I) Authorizing Payment of Prepetition Claims of Certain Critical
Vendors Pursuant to 11 U.S.C. §§ 105(a), 363(b), 364, 1107(a), and 1108 and Fed. R. Bankr. P. 6003 and 6004, and
(II) Authorizing Banks to Honor and Process Checks and Electronic Transfer Requests Related Thereto Filed by
Kenneth A. Rosen on behalf of Aceto Corporation. (Attachments: # 1 Proposed Interim Order # 2 Proposed Final
Order) (Rosen, Kenneth)

16 − Motion re: for Entry of Interim and Final Orders (A) Authorizing the Debtors to (I) Continue their Cash
Management System, (II) Honor Certain Related Prepetition Obligations, (III) Maintain Existing Business Forms,
and (IV) Continue to Perform Intercompany Transactions; (B) Authorizing and Directing the Debtors Banks to
Honor All Related Payment Requests; (C) Granting Interim and Final Waivers of the Debtors Compliance with
Section 345(b) of the Bankruptcy Code; (D) Scheduling a Final Hearing; and (E) Granting Related Relief Filed by
Kenneth A. Rosen on behalf of Aceto Corporation. (Attachments: # 1 Exhibit A − Schedule of Bank Accounts # 2
Exhibit B − Structure of Cash Management System # 3 Proposed Interim Order # 4 Proposed Final Order) (Rosen,
Kenneth)

17 − Motion re: for Interim and Final Orders (I) Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363 (II)
Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361 and 363 (III) Authorizing the Debtors to Obtain
Postpetition Financing Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c) and (d), (IV) Granting Liens and
Superpriority Claims to the Dip Lenders Pursuant to 11 U.S.C. § 364(c), (V) Modifying the Automatic Stay, and
(VI) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 Filed by Kenneth A. Rosen on behalf of Aceto
Corporation. (Attachments: # 1 Exhibit A − Mates Declaration # 2 Exhibit B − DIP Credit Agreement # 3 Proposed
Interim Order) (Rosen, Kenneth)

18 − Motion re: for Entry of Interim and Final Orders Approving Notification and Hearing Procedures for Certain
Transfers of and Declarations of Worthlessness With Respect to Stock Filed by Kenneth A. Rosen on behalf of
Aceto Corporation. (Attachments: # 1 Proposed Interim Order # 2 Proposed Final Order) (Rosen, Kenneth)




Dated: 2/20/19
Case 19-13448-VFP   Doc 23 Filed 02/20/19 Entered 02/20/19 12:49:32   Desc
                     Hearing on BK Case Page 3 of 3
                                    Jeanne Naughton
                                    Clerk, U.S. Bankruptcy Court
